In this suit for the rescission of the grant of an option for an easement for a pole-line right of way, based upon fraud, the trial was had by the court and without a jury. Judgment was rendered for a dismissal of the complaint upon the merits. This was in pursuance of a finding by the trial court that plaintiffs’ proofs failed to establish the fraud alleged. On the proofs submitted such finding was amply sustained. The judgment appealed from should be affirmed. Judgment affirmed, without costs. Hill, P. J., Bliss, Heffernan, Schenek and Brewster, JJ., concur. [See post, p. 1017.]